v.                                                                 I()-A-LL&4S 5JUI\J11/1 "TEXA-S
DALLR-'S (l'llmy OlSiR\C.7 Cl..ER.K:                                        RECE\VEOIM
FE.LI C..l LA Pl T(ZE...                                            COURI Of CRIMINAL APPEP\lS
7.f\J Ht'R r:FFI~AL ti\1>A~tfV1                                            ~... ~)'d ,l!) ~~,11:
                                                                           liM II      ~ ..,,.. Ill
             REspoMtlt.~T

                            PLAI 1\JTIFF's DPJG-11\J~L ltfJPLICirrtlM.J ~~~ 'P..~tr~ tb;t::;~·DMlus
TD   "fltt:;_l({)t'JC1ZASU: ~b6-E. t)F SA-\D CDl1RT,'                                                 .
                             CUlll'   ·.
            CAUSE NOS. f08-60213 J!!ll    ,   fi0-01183tJ   &
                       fl0-01184 ......


EX PARTE                                       IN CRIMINAL DISTRICT
                                               COURT NO. 3
SENRICK WILKERSON                              DALLAS COUNTY, TEXAS


            APPLICANT's MOTION TO VACATE THE JUDGMENTS DUE
            TO STATE'S VIOLATION OF DUE PROCESS & FILINGS OF
            FRAUDULENT DOCUMENTS


       COMES NOW,SENRICK WILKERSON, APPLICANT pro se in         the above
styled and causes, and files this, his Motion to Vacate         the Judg-
ments due to State's violation of Due Process & Filings         of
Fraudulent Documents, respectfully showing the Court as         follow:

                                I .
      Dallas County District Courts continues to allege that
 Fl0-01183 Sexual Performance by a Child & Fl0-01184 Sexual
 Assualt on a Child, are companion cases to F08-60213 Compelling
 Prostitution, which is totally untrue. The facts are simply this.
 Applicant ~as never once arrested, never once taken before any
 magistrate judge, never once given any opportunity to post bail,
 never once informed of any rights to an examiriing trial or
 counselor, never read any Miranda Rights, and never once partipat
 -ed in any- first preliminary intial appearances for cause numbers
 Fl0-01183 & Fl0-01184, asrequired by Texas Law. See ART.l5.17 CODE
 CRIM. PROC. Such actions totally violated Apllicant's due process
 and again, it must be repeated. that Applicant was never once
 arrested and never once arraigned for both tainted sex offenses.
         The Fourteenth Amend. to the United States Constitution
 provide that no person shall_ be deprived of life, liberty, or
 property without due process of law. U.S. Const.Amend~XIV 1.
 Applicant demonstrates that he possess a constitutionally protect
 -ed interest in life, liberty or property, and that the State's
'actions has deprived hi~ of that interest, because Applicant was
 out of jail on bond for two(2) years for F08-60213 Compelling
 Pr6stituion & F08-60222 AGG. Promotion of Prost. The record shall
 total~support this statement. However, Applicant was never - r
 arrested or arraigned for cause NOS. Fl0-01183 & Fl0-01184; And
 by Dallas County fraudulently forging documents showing four(4)
 different arrest dates for bot.h tainted sex offenses, evidences
 Applicant's demonstrations that he was deprived of his life,
 liberty, and property. See Valmonte V; Bane, 18 F.3d 992,998(2nd
 Cir.l994).
         The Supreme Court has stated that procedural due process
 claims are to be examined. ''in two steps: the first asks whether
 there exists a liberty or property interest which has been
 interfered with by the state, second examines wether the procedur
 -es attendant upon that deprivation were constitutionally suffici
 -e0t." See Kentucky Dept. of Corrections V. Thompson, 490 U.S.
 454,460 109 S.ct.l904,104 L.Ed. 2d 506(1989)(citations omitted).

                               II.
       Dallas County District Clerk's office is fraudently
showing these four(4) different arrest d~tes from- Fl0-01183 Sexual
Performance CH & Fl0-01184 Sexual Assault CH:
1. The JUDGMENT OF .CONVICTION BY JURY & NOTICE OF DISPOSITION
                        (.>(\4\6\T ;\                                  ~e..\ at 3
    documents show the arrest date as 9/7/2008.
2. The Judicial Information & Criminal History ~ecords documents
    show the arrest date as 12/17/2010.
3~ A rr.s. District Court magistrate judge, stated in his findings
    that the arrest was in September of 2010. See case NO. 3-ll-cv
    -00659-B,page ID53.
4. The capias warrants show the arrest dates as Ded.23,2010.
~hese facts are proof of all fraudulently forged arrest dates
from both tainted sex offenses which is included in the incomplete
Clerk's record.
        It must be repeated that the State is fraudulently showing
four(4) different arrest dates from both tainted sex offens~s.
But the State can not provide any arrest reports, offense reports
complaint affidavits, and no book-in sheet informations to support
such fraud and falsifieded documents; When, Te~.Crim.Stat.Ann.
ch.233 provides: The officer, or person .executing a warrant of
arrest, shall take the person whom he is directed to arrest
forthwith .. before the magistrate who issued .the warrant, or before·
the magistrate named in the warrant; Tex.Crim.Stat.Ann.Ch.233 1 r~
provides that a person held under warrant of arrest shall -be ~c
forthwith taken before a magistrate. The word "forthwith" has :),·
been held to mean within a reasonable time, without unnecessary
delay. The only time that~the State0issued any arrest warrants
for both tainted sex cases was on ll/29/2010, without the sig-
nature of any magistrate judge, or any nam~ of any judge in the
fraudulently forged warrants. These warrants were also dismissed
by the District Attorney on ll/29/2010, but show an arrest date
as Dec.23J2010, which is absolutely impossible due to the fact
that Applicant was illegally convicted and sentenced on 12/17/~r~
2010. Tex.Crim.Stat.Ann.Ch. 218 provides: A "warrant of arrest"
is a written order from a magistrate directed to a peace officer
or some other person specially named, commanding him to take the
body of the person accused of an offense, to be dealt with ~accord
-ing to law.
        In any event Applicant is entitled to his r~lease where · 1
the State failed to take the Applicant before any magistrate who
allegedly issued the arrest warrants upon the four(4) fraudulentlq
forged arrest dates on the sexual performance by a child & sexual
assault on a child charges. Applicant is entitled to his freedom
by virtue of Tex.Crim.Stat.Ann.Ch. 233 and its related status.
The State was required by Tex.Crim.Stat.Ann.Ch. 233 to take
Applicant before a magistrate that allegedly issued the arrest
warrants. See Ex parte Heniy Wright, 138 Tex. Crim. 350; 136 S.W.
2d 212; 1940 Tex.Crim.App. LEXIS 62 No. 20921.

       WHEREFORE, PREMISES CONSIDERED, ~p~licant prays that this
Court will immediately vacate the judgments due to the State's
violation of his due process and the filings of the fraudulent·
arrest dates & documents.
        " I, Senrick Wilkerson, being presently illegally i :,
inc~rcerated in the. Ramsey I Unit, do state that th~ following
facts above are true and correct under the penalty of perjury."




                                                              Pf\0 SE..

                                           Ramsey I Unit
                                           1100 FM 655 7E-2-l7T
                                           Rosharon, TX 77583

                                                                     Pa.qe 2 oF 3
                       CERTIFICATE OF SERVICE

       I hereby certify that on ~;\;o~       the foregoing motion
has been U.S. mailed to: Felicia Pitre District Clerk, 133 N.
Riverfront Blvd., LB12, Dallas, Texas 75207 & The Court of
Criminal Appeals, P.O. Box 12308, Capitol Station, Austin, Texas
7 8 7 11.